 



EXHIBIT 10.7
INDEMNIFICATION AGREEMENT
     THIS INDEMNIFICATION AGREEMENT (this “Agreement”), made and entered into as
of the                      day of April, 1998, by and between ROCKY MOUNTAIN
CHOCOLATE FACTORY, INC., a Colorado corporation (the “Corporation”), and
                     (“Director”).
W I T N E S S E T H:
     WHEREAS, it is essential to the Corporation to retain and attract as
directors the most capable persons available;
     WHEREAS, Director is a director of the Corporation;
     WHEREAS, both the Corporation and Director recognize the risk of litigation
and other claims being asserted against directors of public companies; and
     WHEREAS, in recognition of Director’s need for substantial protection
against personal liability in order to maintain continued service to the
Corporation in an effective manner and to provide Director with specific
contractual assurance that the protection will be available to Director, the
Corporation desires to provide in this Agreement for the indemnification of and
the advancement of expenses to Director to the full extent permitted by law, as
set forth in this Agreement;
     NOW THEREFORE, in consideration of the premises and mutual agreements
contained herein, including Director’s continued service to the Corporation, the
Corporation and Director hereby agree as follows:
     Section 1.
     DEFINITIONS. The following terms, as used herein, shall have the following
respective meanings:
     “C.B.C.A.” means the Colorado Business Corporation Act, as currently in
effect or as amended from time to time.
     “Change In Control” means a change in control of the Corporation after the
date of this Agreement in any one of the following circumstances: (a) there
shall have occurred an event that would be required to be reported in response
to Item 6(e) of Schedule 14A of Regulation 14A (or in response to any similar
item on any similar schedule or form) promulgated under the Securities Exchange
Act of 1934, as amended (the “Exchange Act”), whether or not the Corporation is
then subject to such reporting requirement; (b) any “person” (as such term is
used in Sections 13(d) and 14(d) of the Exchange Act) (an “Acquiring Person”)
shall have become the “beneficial owner” (as defined in Rule 13d-3 under the
Exchange Act), directly or indirectly, of securities of the Corporation
representing 20% or more of the combined voting power of the Corporation’s then
outstanding voting securities (a “Share Acquisition”); (c) the Corporation is a
party to a merger, consolidation, sale of assets or other reorganization, or a
proxy contest, as a consequence of which members of the Board of Directors in
office immediately prior to such transaction or event constitute less than a
majority of the Board of Directors thereafter; or (d) during any period of two
consecutive years, individuals who at the beginning of such period constituted
the Board of Directors (including for this purpose any new director whose
election or nomination for election by the Corporation’s stockholders was
approved by a vote of at least two-thirds of the directors then still in office
who were directors at the beginning of such period) cease for any reason to
constitute at least a majority of the Board of Directors;

1



--------------------------------------------------------------------------------



 



PROVIDED, HOWEVER, that an event described in clause (a) or (b) shall not be
deemed a Change In Control if such event is approved, prior to its occurrence or
within 60 days thereafter, by at least two-thirds of the members of the Board of
Directors in office immediately prior to such occurrence. In addition to the
foregoing, a Change In Control shall be deemed to have occurred if, after the
occurrence of a Share Acquisition that has been approved by a two-thirds vote of
the Board as contemplated in the proviso to the preceding sentence, the
Acquiring Person shall have become the beneficial owner, directly or indirectly,
of securities of the Corporation representing an additional 5% or more of the
combined voting power of the Corporation’s then outstanding voting securities (a
“Subsequent Share Acquisition”) without the approval prior thereto or within
60 days thereafter of at least two-thirds of the members of the Board of
Directors who were in office immediately prior to such Subsequent Share
Acquisition and were not
appointed, nominated or recommended by, and do not otherwise represent the
interests of, the Acquiring Person on the Board. Each subsequent acquisition by
an Acquiring Person of securities of the Corporation representing an additional
5% or more of the combined voting power of the Corporation’s then outstanding
voting securities shall also constitute a Subsequent Share Acquisition (and a
Change In Control unless approved as contemplated by the preceding sentence) if
the approvals contemplated by this paragraph were given with respect to the
initial Share Acquisition and all prior Subsequent Share Acquisitions by such
Acquiring Person. The Board approvals contemplated by the two preceding
sentences and by the proviso to the first sentence of this paragraph may contain
such conditions as the members of the Board granting such approval may deem
advisable and appropriate, the subsequent failure or violation of which shall
result in the rescission of such approval and cause a Change In Control to be
deemed to have occurred as of the date of the Share Acquisition or Subsequent
Share Acquisition, as the case may be. Notwithstanding the foregoing, a Change
In Control shall not be deemed to have occurred for purposes of clause (b) of
the first sentence of this paragraph with respect to any Acquiring Person
meeting the requirements of clauses (i) and (ii) of Rule 13d-l(b)(1) promulgated
under the Exchange Act.
     “Expenses” shall include reasonable attorneys’ fees, retainers, court
costs, transcript costs, fees of experts, witness fees, travel expenses,
duplicating costs, printing and binding costs, telephone charges, postage,
delivery service fees, and all other disbursements or expenses of the types
customarily incurred in connection with prosecuting, defending, preparing to
prosecute or defend, investigating or being or preparing to be a witness in a
Proceeding.
     “Independent Counsel” means a law firm, or member of a law firm, that is
experienced in matters of corporation law and neither presently is, nor in the
five years previous to his or her selection or appointment has been, retained to
represent: (a) the Corporation or Director in any matter material to either such
party, (b) any other party to the Proceeding giving rise to a claim for
indemnification hereunder or (c) the beneficial owners, directly or indirectly,
of securities of the Corporation representing 5% or more of the combined voting
power of the Corporation’s then outstanding voting securities.
     “Matter” is a claim, a material issue, or a substantial request for relief.
     “Proceeding” includes any threatened, pending or completed action, suit,
arbitration, alternate dispute resolution mechanism, investigation,
administrative hearing or any other proceeding, whether civil, criminal,
administrative or investigative, and whether formal or informal, including
without limitation one initiated by Director pursuant to Section 10 of this
Agreement to enforce his rights under this Agreement.

2



--------------------------------------------------------------------------------



 



     Section 2.
     INDEMNIFICATION. The Corporation shall indemnify, and advance Expenses to,
Director to the fullest extent permitted by applicable law in effect on the date
of the effectiveness of this Agreement, and to such greater extent as applicable
law may thereafter permit. The rights of Director provided under the preceding
sentence shall include, but not be limited to, the right to be indemnified to
the fullest extent permitted by Section 7-109-102(4) and (5) of the C.B.C.A. in
Proceedings by or in the right of the Corporation and to the fullest extent
permitted by Section 7-109-102(1)-(3) of the C.B.C.A. in all other Proceedings.
To the fullest extent permitted by applicable law, such right to be indemnified
shall survive and continue following the termination of Director’s service as a
director of the Corporation, with respect to conduct and actions taken, and
decisions made, by Director in his capacity as a director of the Corporation.
The provisions set forth below in this Agreement are provided in furtherance,
and not by way of limitation, of the obligations expressed in this Section 2.
     Section 3.
     EXPENSES RELATED TO PROCEEDINGS. If Director is, by reason of his status as
a director of the Corporation, a witness in or a party to and is successful, on
the merits or otherwise, in any Proceeding, he shall be indemnified against all
Expenses actually and reasonably incurred by him or on his behalf in connection
therewith. If Director is not wholly successful in such Proceeding but is
successful, on the merits or otherwise, as to any Matter in such Proceeding, the
Corporation shall indemnify Director against all Expenses actually and
reasonably incurred by him or on his behalf relating to each Matter. The
termination of any Matter in such a Proceeding by dismissal, with or without
prejudice, shall be deemed to be a successful result as to such Matter.
     Section 4.
     ADVANCEMENT OF EXPENSES. The Corporation shall pay or reimburse Director
for the Expenses incurred by Director in advance of the final disposition of a
Proceeding within ten days after Director requests such payment or
reimbursement, to the fullest extent permitted by, and subject to compliance
with, Section 7-109-104 of the C.B.C.A.
     Section 5.
     REQUEST FOR INDEMNIFICATION. To obtain indemnification Director shall
submit to the Corporation a written request with such information as is
reasonably available to Director. The Secretary of the Corporation shall
promptly advise the Board of Directors of such request.
     Section 6.
     DETERMINING ENTITLEMENT TO INDEMNIFICATION IF NO CHANGE IN CONTROL. If
there has been no Change In Control at the time the request for Indemnification
is sent, Director’s entitlement to indemnification shall be determined in
accordance with Section 7-109-106 of the C.B.C.A. If entitlement to
indemnification is to be determined by Independent Counsel, the Corporation
shall furnish notice to Director within ten days after receipt of the request
for indemnification, specifying the identity and address of Independent Counsel.
Director may, within 14 days after receipt of such written notice of selection,
deliver to the Corporation a written objection to such selection. Such objection
may be asserted only on the ground that the Independent Counsel so selected does
not meet the requirements of Independent Counsel and the objection shall set
forth

3



--------------------------------------------------------------------------------



 



with particularity the factual basis of such assertion. If there is an objection
to the selection of Independent Counsel, either the Corporation or Director may
petition any court of competent jurisdiction for a determination that the
objection is without a reasonable basis and/or for the appointment of
Independent Counsel selected by the court.
     Section 7.
     DETERMINING ENTITLEMENT TO INDEMNIFICATION IF CHANGE IN CONTROL. If there
has been a Change In Control at the time the request for indemnification is
sent, Director’s entitlement to indemnification shall be determined in a written
opinion by Independent Counsel selected by Director. Director shall give the
Corporation written notice advising of the identity and address of the
Independent Counsel so selected. The Corporation may, within seven days after
receipt of such written notice of selection, deliver to Director a written
objection to such selection. Director may, within five days after the receipt of
such objection from the Corporation, submit the name of another Independent
Counsel and the Corporation may, within seven days after receipt of such written
notice of selection, deliver to Director a written objection to such selection.
Any objection is subject to the limitations in Section 6 of this Agreement.
Director may petition any court of competent jurisdiction for a determination
that the Corporation’s objection to the first and/or second selection of
Independent Counsel is without a reasonable basis and/or for the appointment as
Independent Counsel of a person selected by the court.
     Section 8.
     PROCEDURES OF INDEPENDENT COUNSEL. If there has been a Change In Control
before the time the request for indemnification is sent by Director, Director
shall be presumed (except as otherwise expressly provided in this Agreement) to
be entitled to indemnification upon submission of a request for indemnification
in accordance with Section 5 of this Agreement, and thereafter the Corporation
shall have the burden of proof to overcome the presumption in reaching a
determination contrary to the presumption. The presumption shall be used by
Independent Counsel as a basis for a determination of entitlement to
indemnification unless the Corporation provides information sufficient to
overcome such presumption by clear and convincing evidence or the investigation,
review and analysis of Independent Counsel convinces him or her by clear and
convincing evidence that the presumption should not apply.
     Except in the event that the determination of entitlement to
indemnification is to be made by Independent Counsel, if the person or persons
empowered under Section 6 or 7 of this Agreement to determine entitlement to
indemnification shall not have made and furnished to Director in writing a
determination within 60 days after receipt by the Corporation of the request
therefor, the requisite determination of entitlement to indemnification shall be
deemed to have been made and Director shall be entitled to such indemnification
unless Director knowingly misrepresented a material fact in connection with the
request for indemnification or such indemnification is prohibited by law. The
termination of any Proceeding or of any Matter therein, by judgment, order,
settlement or conviction, or upon a plea of NOLO CONTENDERE or its equivalent,
shall not (except as otherwise expressly provided in this Agreement) of itself
adversely affect the right of Director to indemnification or create a
presumption that (a) Director did not act in good faith and in a manner that he
reasonably believed, in the case of conduct in his official capacity as a
director of the Corporation, to be in the best interests of the Corporation or
in all other cases that his conduct was at least not opposed to the
Corporation’s best interests, or (b) with respect to any criminal Proceeding,
that Director had reasonable cause to believe that his conduct was unlawful.

4



--------------------------------------------------------------------------------



 



     Section 9.
     EXPENSES OF INDEPENDENT COUNSEL. The Corporation shall pay any and all
reasonable fees and expenses of Independent Counsel incurred acting pursuant to
this Agreement and in any proceeding to which it is a party or witness in
respect of its investigation and written report and shall pay all reasonable
fees and expenses incident to the procedures in which such Independent Counsel
was selected or appointed. No Independent Counsel may serve if a timely
objection has been made to his or her selection until a court has determined
that such objection is without a reasonable basis.
     Section 10.
     TRIAL DE NOVO. In the event that (a) a determination ismade pursuant to
Section 6 or 7 of this Agreement that Director is not entitled to
indemnification under this Agreement, (b) advancement of Expenses is not timely
made pursuant to Section 4 of this Agreement, (c) Independent Counsel has not
made and delivered a written opinion determining the request for indemnification
(i) within 90 days after being appointed by a court, (ii) within 90 days after
objections to his or her selection have been overruled by a court or
(iii) within 90 days after the time for the Corporation or Director to object to
his or her selection or (d) payment of indemnification is not made within five
days after a determination of entitlement to indemnification has been made or
deemed to have been made pursuant to Section 6, 7 or 8 of this Agreement,
Director shall be entitled to an adjudication in any court of competent
jurisdiction of his entitlement to such indemnification or advancement of
Expenses. In the event that a determination shall have been made that Director
is not entitled to indemnification, any judicial proceeding (including any
arbitration) commenced pursuant to this Section 10 shall be conducted in all
respects as a DE NOVO trial on the merits, and Director shall not be prejudiced
by reasons of that adverse determination. If a Change In Control shall have
occurred, in any judicial proceeding commenced pursuant to this Section 10, the
Corporation shall have the burden of proving that Director is not entitled to
indemnification or advancement of Expenses, as the case may be. If a
determination shall have been made or deemed to have been made that Director is
entitled to indemnification, the Corporation shall be bound by such
determination in any judicial proceeding commenced pursuant to this Section 10,
or otherwise, unless Director knowingly misrepresented a material fact in
connection with the request for indemnification, or such indemnification is
prohibited by law.
     The Corporation shall be precluded from asserting in any judicial
proceeding commenced pursuant to this Section 10 that the procedures and
presumptions of this Agreement are not valid, binding and enforceable and shall
stipulate in any such court that the Corporation is bound by all provisions of
this Agreement. In the event that Director, pursuant to this Section 10, seeks a
judicial adjudication to enforce his rights under, or to recover damages for
breach of, this Agreement, Director shall be entitled to recover from the
Corporation, and shall be indemnified by the Corporation against, any and all
Expenses actually and reasonably incurred by him in such judicial adjudication,
but only if he prevails therein. If it shall be determined in such judicial
adjudication that Director is entitled to receive part but not all of the
indemnification or advancement of Expenses sought, the Expenses incurred by
Director in connection with such judicial adjudication shall nevertheless be
paid by the Corporation.

5



--------------------------------------------------------------------------------



 



     Section 11.
     NON-EXCLUSIVITY. The rights of indemnification and to receive advancement
of Expenses as provided by this Agreement shall not be deemed exclusive of any
other rights to which Director may at any time be entitled under applicable law,
the Certificate of Incorporation, Bylaws, a vote of stockholders, a resolution
of the Board of Directors or otherwise. No amendment or modification of this
Agreement or any provision hereof shall be effective as to Director for acts,
events and circumstances that occurred, in whole or in part, before such
amendment or modification. The provisions of this Agreement shall continue as to
Director notwithstanding any termination of his status as a director of the
Corporation and shall inure to the benefit of his heirs, executors and
administrators.
     Section 12.
     INSURANCE AND SUBROGATION. To the extent the Corporation maintains an
insurance policy or policies providing liability insurance for directors or
officers of the Corporation or of any other corporation, partnership, joint
venture, trust, employee benefit plan or other enterprise which such person
serves at the request of the Corporation, Director shall be covered by such
policy or policies in accordance with its or their terms to the maximum extent
of coverage available for any such director or officer under such policy or
policies.
     In the event of any payment hereunder, the Corporation shall be subrogated
to the extent of such payment to all the rights of recovery of Director, who
shall execute all papers required and take all action necessary to secure such
rights, including execution of such documents as are necessary to enable the
Corporation to bring suit to enforce such rights.
     The Corporation shall not be liable under this Agreement to make any
payment of amounts otherwise indemnifiable hereunder if, and to the extent that,
Director has otherwise actually received such payment under any insurance
policy, contract, agreement or otherwise.
     Section 13.
     SEVERABILITY. If any provision or provisions of this Agreement shall be
held to be invalid, illegal or unenforceable for any reason whatsoever, the
validity, legality and enforceability of the remaining provisions shall not in
any way be affected or impaired thereby; and, to the fullest extent possible,
the provisions of this Agreement shall be construed so as to give effect to the
intent manifested by the provision held invalid, illegal or unenforceable.
     Section 14.
     CIRCUMSTANCES WHEN DIRECTOR IS NOT ENTITLED TO INDEMNIFICATION. Director
shall not be entitled to indemnification or advancement of Expenses under this
Agreement with respect to any Proceeding, or any Matter therein, brought or made
by Director against the Corporation, other than a Proceeding, or Matter therein,
brought by Director to enforce his rights under this Agreement and in which
Director is successful, in whole or in part.
     Section 15.
     NOTICES. Any communication required or permitted to the Corporation shall
be addressed to the Secretary of the Corporation and any such communication to
Director shall be given in writing by depositing the same inthe United States
mail, with postage thereon prepaid, addressed to the person to whom such notice
is directed at the address of such person on the records of the Corporation, and
such notice shall be deemed given at the time when the same shall be so
deposited in the United States mail.

6



--------------------------------------------------------------------------------



 



     Section 16.
     CHOICE OF LAW. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED AND
ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF COLORADO, WITHOUT REGARD TO
THE CONFLICT OF LAWS PRINCIPLES THEREOF.
     Section 17.
     CONSENT TO JURISDICTION. THE CORPORATION AND DIRECTOR EACH HEREBY
IRREVOCABLY CONSENT TO THE JURISDICTION OF THE COURTS OF THE STATE OF COLORADO
FOR ALL PURPOSES IN CONNECTION WITH ANY ACTION OR PROCEEDING WHICH ARISES OUT OF
OR RELATES TO THIS AGREEMENT AND AGREE THAT ANY ACTION INSTITUTED UNDER THIS
AGREEMENT SHALL BE BROUGHT ONLY IN THE STATE COURTS OF THE STATE OF COLORADO.
     Section 18.
     AMENDMENT. No amendment, modification, termination or cancellation of this
Agreement shall be effective unless made in a writing signed by each of the
parties hereto.
     IN WITNESS WHEREOF, the Corporation and Director have executed this
Agreement as of the day and year first above written.

                 
 
                    ROCKY MOUNTAIN CHOCOLATE FACTORY, INC.    
 
               
 
  By:                               Franklin E. Crail         President and
Chief Executive Officer    
 
                         
 
          (Director)                  

7